Citation Nr: 0726050	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for depressive 
disorder, claimed as anxiety, stress and depression.

2.  Entitlement to an increased evaluation for left foot cold 
injury residuals, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for right foot 
cold injury residuals, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to February 
1988.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that in May 2007 the veteran failed to report for 
a videoconference hearing before a Veterans Law Judge.  The 
veteran subsequently submitted a motion to reschedule his 
hearing, noting he had missed the hearing due to problems 
with Disabled American Veterans van transportation.  

In an August 2007 decision, the Board granted the veteran's 
motion to be rescheduled for another videoconference hearing.  
Thus, the RO should schedule such a hearing.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for hearing at the 
RO before a VLJ in the order that the 
request was received.  Notify the veteran 
in writing of the date, time and location 
of the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request, or if he fails to 
report for the scheduled hearing without 
good cause, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



